Citation Nr: 9922222	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury with instability, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied an evaluation in excess of 
20 percent for the veteran's service-connected residuals of a 
left knee injury with traumatic arthritis.  A March 1998 
rating decision increased the evaluation to 30 percent, 
effective January 23, 1995, within the one-year period prior 
to receipt of the increased rating claim.  

The appeal was remanded by the Board in August 1998.  An 
April 1999 rating decision continued the 30 percent 
evaluation for residuals of a left knee injury with 
instability and assigned a separate 10 percent evaluation for 
traumatic arthritis of the left knee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The claims of entitlement to increased ratings for 
residuals of a left knee injury with instability and 
traumatic arthritis of the left knee are plausible.  

3.  The veteran's residuals of a left knee injury with 
instability are manifested by severe instability.  

4.  The traumatic arthritis of the left knee is manifested by 
range of motion from 5 degrees' extension to 100 degrees' 
flexion with pain.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to increased ratings for 
residuals of a left knee injury with instability and 
traumatic arthritis of the left knee are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an evaluation greater than 30 percent 
for residuals of a left knee injury with instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5257 (1998).  

3.  The criteria for an evaluation greater than 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5010-5260, 5261, 
5256 (1998); VAOPGCPREC 23-97; VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The record reflects that the veteran has been afforded 
multiple VA examinations and treatment records have been 
obtained.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claims, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA outpatient treatment reports dated in 1995 and 1996 
reflect the veteran was seen for a complaint of left knee 
pain when objective findings included range of motion from 0 
degrees to 90 degrees, tenderness over the medial joint line, 
and obvious genu varum (bowleg).  The report of a January 23, 
1995 VA X-ray examination of both knees indicates an 
impression of marked osteoarthritic changes in the left knee 
with subluxation of the proximal left tibia, laterally, in 
relationship to the distal left femur, with progression of 
arthritic changes since March 8, 1991.

The report of a February 1996 VA orthopedic examination 
reflects that the veteran complained of left knee pain.  
Examination revealed a 28-degree varus deformity of the left 
knee.  Range of motion of the left knee was accomplished from 
full extension to 130 degrees with pain and crepitus on 
movement of the left knee.  X-rays revealed severe 
degenerative changes.  The diagnoses included severe 
degenerative changes of the left knee.  

A May 1996 letter from Richard W. Forster, M.D., a private 
physician, reflects that the veteran had very severe advanced 
degenerative arthritis in the left knee.  It was questioned 
whether the 28-degree varus deformity of the veteran's knee 
would result in severe lateral instability.  

The report of a December 1997 VA orthopedic examination 
reflects that range of motion of the left knee was 
accomplished from 5 degrees' extension to 100 degrees' 
flexion.  The diagnosis was degenerative arthritis of the 
left knee.  The veteran denied flare-ups of joint disease, 
and reported the pain and instability were constant.  He had 
obvious valgus of the left knee.

The report of a December 1998 VA orthopedic examination 
reflects that the veteran continued to report left knee pain 
with difficulty walking and climbing stairs.  He walked with 
a cane.  On examination, range of motion of the left knee was 
accomplished from 0 degrees' extension to 105 degrees' 
flexion.  There was collateral ligament instability and 
anterior cruciate ligament instability.  There was 
approximately 20 degrees of varus deformity of the left knee 
and there was grinding of bone on bone with the meniscus 
being absent medially.  The diagnoses included severe 
osteoarthritis of the left knee with varus deformity, 
subluxation and some limitation of movement.  The examiner 
commented that there was some limitation of range of motion 
in flexion with instability and subluxation of the joint.  It 
was reported the knee joint would become painful after 
walking approximately 30 minutes.  It was also reported the 
veteran did not get routine flare-ups, but flare-ups did 
occur with activities of walking and office work.  The flare-
ups, reportedly, did not limit the range of motion unless 
swelling appeared.  When pain occurred, the veteran would 
reduce his activities and he had a management type of job.  
It was stated the veteran was unable to participate in heavy 
activity because of knee fatigability, instability, weakened 
movements, and increased pain.  

The veteran's residuals of a left knee injury with 
instability have been evaluated under the provisions of 
Diagnostic Code 5257 of the Rating Schedule.  Diagnostic 
Code 5257 provides that for impairment of the knee manifested 
by severe recurrent subluxation or lateral instability a 
30 percent evaluation is warranted.  This is the highest 
evaluation that may be assigned under Diagnostic Code 5257.  
Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee in flexion between 10 degrees and 20 degrees, a 
40 percent evaluation will be assigned.  Diagnostic Code 5260 
provides that flexion limited to 60 degrees warrants a 
noncompensable evaluation.  Diagnostic Code 5261 provides 
that, where extension of the knee is limited to 10 degrees, a 
10 percent evaluation is warranted.  Where extension of the 
knee is limited to 15 degrees, a 20 percent evaluation is 
warranted.

A 30 percent evaluation under Diagnostic Code 5257, the 
highest evaluation provided by this diagnostic code, has been 
assigned.  38 C.F.R. § 4.7.  The record does not reflect 
impairment of the tibia and fibula approximating nonunion and 
a higher evaluation under Diagnostic Code 5262 is also not 
for assignment.  

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59, have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), setting forth the 
requirements that 38 C.F.R. §§ 4.40, 4.45, be considered when 
evaluating the veteran for functional impairment under 
appropriate diagnostic codes that take into account factors 
such as pain, weakness, and limitation of motion.  A separate 
rating may be assigned based upon additional disability if 
the veteran is shown to have arthritis and limitation of 
motion sufficient to warrant a rating under Diagnostic 
Codes 5003, 5010-5260, 5261.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  The veteran's traumatic arthritis of the 
left knee has been evaluated as 10 percent disabling under 
Diagnostic Code 5010-5260.  In order for the veteran to be 
entitled to an evaluation greater than the 10 percent 
assigned, extension would have to be limited to 15 degrees or 
flexion would have to be limited to 30 degrees.  There is no 
competent medical evidence, including VA outpatient treatment 
records, which reflect that the veteran's limitation of 
motion of the left knee is greater than 5 degrees' extension 
and 100 degrees' flexion, as indicated in the report of the 
December 1997 VA orthopedic examination.  Further, the 
competent medical evidence reflects that pain would not 
result in greater limitation of motion.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent assigned for traumatic arthritis 
of the left knee under either Diagnostic Code 5260 or 5261.  
While it has been observed that the veteran experiences 
fatigability, instability, weakened movement, and pain, he 
has been assigned a maximum evaluation for instability and 
there is no competent medical evidence that supports a 
finding that any additional limitation of motion is 
experienced as a result of any other factor.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been assigned for 
traumatic arthritis of the left knee.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7.  

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

An evaluation greater than 30 percent for residuals of a left 
knee injury with instability is denied.  

An evaluation greater than 10 percent for traumatic arthritis 
of the left knee is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

